Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
2.  This is a final action on the merits in response to the reply received 3/31/2021.  
Response to Arguments
Applicant’s arguments have been considered but are moot in view of new grounds of rejections.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is no differentiation between the first mode and the second mode with respect to claim 1 that precludes it from being one mode. For example, the first made and the second zooming mode includes both zoom in and zoom out operations. It seems to do the same exact thing with no distinction. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-7, 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20050094262 A1-Spediacci et al (Hereinafter referred to as “Sped”), in view of Patent US 7298409 B1-Misawa, in further view of US 20040090533 A1-Dow et al (Hereinafter referred to as “Dow”).
Regarding claim 1, Sped discloses an information processing apparatus for controlling display of a microscopic image of a biological tissue (Fig. 1, [0033]), comprising: 
a processor (Fig. 1) configured to 
cause a display device to display a first area of the microscopic image ([0034], wherein image may include pupil image 34. The image 34 is interpreted as a first area), 
receive a zooming mode, set a zooming mode to a first mode or a second mode based on the zooming mode ID ([0036], wherein a zoom operation is interpreted to a zoom mode),
cause the display device to change a display range with a center coordinate of the first area of the microscopic image as a center in a case that the zooming mode is the first mode([0036], wherein as the magnification level is changed ,
Sped fails to explicitly disclose in detail receive a zooming mode setting based on a user input, set a zooming mode to either a first zooming mode or a second zooming mode based on the zooming mode setting, wherein zooming is enabled in both the first zooming mode and the second zooming mode, cause the display device to change a display range with a cursor point coordinate of the first area of the microscopic image as the center in a case that the zooming mode is the first zooming mode, cause the display device to change a display range with a center coordinate of the first area of the microscopic image as a center in a case that the zooming mode is the first mode, and cause the display device to change a display range with a cursor point coordinate of the first area of the microscopic image as the center in a case that the zooming mode is the second zooming mode
However, in the same field of endeavor, Misawa discloses receive a zooming mode based on a user input (column 8, lines 57-67, wherein zoom magnification is designated via a switch. The switch is interpreted as a zooming mode. Column 10, lines 50-60 discloses receive a zooming mode setting based on a user input, wherein if changing the zoom magnification, switching the image display , set a zooming mode to either a first zooming mode or a second zooming mode based on the zooming mode setting, wherein zooming is enabled in both the first zooming mode and the second zooming mode ( column 9, lines 1-15, designating switching of the image magnification. That is to say, when the upper (first mode) or lower (second mode) switch is simply turned on or off; it means the changing of the magnification is designated. For example, when the image display magnification is to be increased, the upper switch is turned on (first zooming mode), and when the image display magnification is to be reduced, the lower switch (second zooming mode) is turned on. The examiner would like to also note that the turning on of the upper and lower switched indicated the enablement of both switches, which are interpreted as the claimed zooming modes) cause the display device to change a display range with a center coordinate of the first area of the microscopic image as a center in a case that the zooming mode is the first zooming mode (Applicant’s specification publication, [0057] discloses that a center fixation mode is where the center position of the display range is not varied. While being consistent with instant applicant’s specification, Misawa discloses in column 8, lines 57-67, wherein in the electronic changing magnification processing in the image photographing mode, the central position of an enlarged display range always coincides with the central position of an original image. Column 9, lines 29-32, wherein the central position of the enlarged display range is set (fixed or not varied) or CHANGED in accordance with the designation for moving the enlarged display range).
 cause the display device to change a display range with a cursor point coordinate of the first area of the microscopic image as the center in a case that the zooming mode is the second zooming mode ((Applicant’s specification publication, [0057] discloses that a center variable mode is where the center position of the display range is varied. To be consistent with instant applicants’ specification, column 9, lines 1-15, wherein the display range is moved. Column 9, lines 29-32, wherein the central position of the enlarged display range is set (fixed or not varied) or CHANGED in accordance with the designation for moving the enlarged display range. While cursor isn’t specifically mentioned, this operation is the same as the cursor point coordinate operation).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to take the information processing apparatus disclosed by Sped to disclose a  receive a zooming mode based on user input, set a zooming mode to either a first zooming mode or a second zooming mode based on the zooming mode setting, wherein zooming is enabled in both the first zooming mode and the second zooming mode, cause the display device to change a display range with a cursor point coordinate of the first area of the microscopic image as the center in a case that the zooming mode is the second mode, cause the display device to change a display range with a center coordinate of the first area of the microscopic image as a center in a case that the zooming mode is the first mode, and cause the display device to change a display range with a cursor point coordinate of the first area of the microscopic image as the center in a case that the zooming mode is the second mode as taught by Misawa to provide an improved image display  apparatus and an image 
Sped and Misawa fail to disclose the first zooming mode including both a zoom-in and zoom out operation and the second zooming mode including both a zoom in and out operation.
However, in the same field of endeavor, Dow discloses the first zooming mode including both a zoom-in and zoom out operation and the second zooming mode including both a zoom in and out operation ([0013], discloses two different modes, a video and a still mode. [0056] discloses that both modes include zoom in and out operations).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to take the information processing apparatus disclosed by Sped and Misawa to disclose the first zooming mode including both a zoom-in and zoom out operation and the second zooming mode including both a zoom in and out operation as taught by Dow to enables a user to select between video image capture and still image capture immediately while framing a subject image and without taking the user's eye from the viewfinder, and enables a user to more easily understand the requirements for capturing video images or still images, which improves efficiency ([0012], Dow).
Regarding claim 4, Misawa discloses the information processing apparatus of Claim 1, wherein the processor is configured to switch between the first zooming mode and the second zooming mode based on a predetermined setting .
Regarding claim 5, Misawa discloses the information processing apparatus of Claim 1, wherein a selection between the first zooming mode and second zooming mode is determined based on an input signal by an input mouse controller or a magnification value (column 9, lines 17-30, wherein switching the display mode based on a magnification value).
Regarding claim 6, Sped discloses the information processing apparatus of Claim 1, wherein the microscopic image of the biological tissue is observed by a microscope (fig. 1, element 12).
Regarding claim 7, analyses are analogous to those presented for claim 1 and are applicable for claim 7.
Regarding claim 10, analyses are analogous to those presented for claim 4 and are applicable for claim 10.
Regarding claim 11, analyses are analogous to those presented for claim 5 and are applicable for claim 11.
Regarding claim 12, analyses are analogous to those presented for claim 1 and are applicable for claim 12.
Regarding claim 13, analyses are analogous to those presented for claim 1 and are applicable for claim 13.
Conclusion
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487